DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line three, recites the phrase “a least one note”.  It is believed that this is a typographical error, and should be replaced with “at least one note”.
 
Claims 5-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al (US 2005/0091159 A1).

Regarding Claim 1, Ichikawa discloses a device for handling notes of value, i.e., bill depositing and payment machine (10), as illustrated in figures 1, 3 and 4, with a sensor unit, i.e., bill discrimination unit (30), as mentioned at paragraph 38, last sentence, for detecting at least one feature of a least one note of value to be dispensed, noting that the mention in paragraph 38 last sentence of “a sensor that detects the length of the bill” is considered to be at least one feature, with a control unit (70), as illustrated in figure 4, which is configured to distinguish depending on the feature detected by the sensor unit (30) whether the at least one note of value is a first note of value that is approved for withdrawal, i.e., a bill that is “determined to be normal”, as mentioned at paragraph 58, last sentence, or a second note of value that is not approved for withdrawal, i.e., an unusual or abnormal bill, as mentioned at paragraph 59,
wherein the control unit (70) is configured to activate a switch unit/gate (503a, 503b, 503c), as illustrated in figure 9, such that the at least one note of value is fed to an intermediate storage, i.e., temporary storage unit (40) when the note of value is a second note of value, i.e., an unusual/abnormal bill, as mentioned at paragraph 59, 
characterized in that

the transport unit is drivable in a second direction, i.e., away from the drum (40), such that the second note of value can be conveyed out of the intermediate storage (40), as illustrated in figure 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (US 2005/0091159 A1) in view of Li et al (US 2018/0350181 A1).
	Regarding Claim 2, Ichikawa teaches the system as described above.
Regarding Claim 2, Ichikawa teaches that the transport unit comprises at least one first transport roller and/or at least one second transport roller, as illustrated in figure 3, annotated as follows.

    PNG
    media_image1.png
    790
    690
    media_image1.png
    Greyscale

the transport unit, as illustrated in figures 1-5, comprises at least one vane wheel (24), as mentioned at paragraph 24, with at least one vane.
Regarding Claim 2, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided at least one vane wheel, with at least on vane, as taught by Li, in Ichikawa’s transport unit, for the purpose of “flapping banknotes” from the drum (2) and coil tape (1), thus enabling proper alignment and setting against plate 21, and thus “preventing a situation that a banknote is folded or torn caused by four corners of the banknote tilting upward” as mentioned at paragraph 8 of Li.  
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (US 2005/0091159 A1) in view of Li et al (US 2018/0350181 A1) and further in view of Holland-Letz et al (US 2011/0031308 A1).
	Regarding Claims 3 and 4, Ichikawa teaches the system as described above.
Regarding Claim 3, Ichikawa does not expressly teach that the first transport roller and the vane wheel are arranged on a first shaft in a rotationally fixed manner and the second transport roller is arranged on a second shaft in a rotationally fixed manner, or that the first transport roller is arranged on a first shaft, the second transport roller is arranged on a second shaft and the vane wheel is arranged on a third shaft in a rotationally fixed manner, respectively.
that at least one drive unit for driving the first, the second shaft and/or the third shaft is provided, wherein the first shaft and the second shaft or the first shaft, the second shaft and the third shaft are connected to each other preferably via a gearing, in particular a toothed gearing.

Regarding Claim 3, Ichikawa does not expressly teach but Holland-Letz teaches that the first transport roller (52a, 52b) and the vane wheel (66a, 66b, 66c, 66d, 66e) are arranged on a first shaft (55) in a rotationally fixed manner, as illustrated in figure 12, for example, and noting that it would have been obvious to for Ichikawa’s second transport roller to be arranged on a second shaft in a rotationally fixed manner, or (alternatively) that the first transport roller is arranged on a first shaft, the second transport roller is arranged on a second shaft and the vane wheel is arranged on a third shaft in a rotationally fixed manner, respectively.
Regarding Claim 3, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided that the first transport roller and the vane wheel are arranged on a first shaft in a rotationally fixed manner and the second transport roller is arranged on a second shaft in a rotationally fixed manner asdf as taught by Holland-Letz, in Ichikawa’s device for handling notes of value, for the purpose of enabling transportation and movement of banknotes as described by Ichikawa’s disclosure, using well known components such as shafts to connect rollers and vane wheels for alignment and driving of the banknotes through the device.
that at least one drive unit (175) for driving the first (55), the second shaft (180) and/or the third shaft is provided, wherein the first shaft (55) and the second shaft (180) or the first shaft (55), the second shaft (180) and the third shaft are connected to each other preferably via a gearing (170a, 170b, 170c, 172, 174, 176, 178, 182, 184, 186), in particular a toothed gearing, as illustrated in figure 12, for example.
Regarding Claim 4, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided that at least one drive unit for driving the first, the second shaft and/or the third shaft is provided, wherein the first shaft and the second shaft or the first shaft, the second shaft and the third shaft are connected to each other preferably via a gearing, in particular a toothed gearing, as taught by Holland-Letz, in Ichikawa’s device for handling notes of value, for the purpose of enabling transportation and movement of banknotes as described by Ichikawa’s disclosure, using well known components such as shafts to connect rollers and vane wheels for alignment and driving of the banknotes through the device via gearing and transmission elements.
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Luo ‘480 is cited as teaching a temporary storage (14) with a vane wheel, as illustrated in figure 2, for example.

Ko ‘114 at figure 7a and Deas ‘386 at figure 4, for example, are cited as teaching a presenter which can be construed as a temporary storage.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

June 18, 2021